

116 HR 127 IH: Compassionate Access, Research Expansion, and Respect States Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 127IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Cohen (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the principle of federalism to State drug policy, provide access to medical marijuana,
			 and enable research into the medicinal properties of marijuana.
	
 1.Short titleThis Act may be cited as the Compassionate Access, Research Expansion, and Respect States Act of 2019 or the CARERS Act of 2019. 2.Federalism in drug policySection 708 of the Controlled Substances Act (21 U.S.C. 903) is amended—
 (1)by striking No provision and inserting the following:  (a)In generalExcept as provided in subsection (b), no provision; and
 (2)by adding at the end the following:  (b)Compliance with State lawNotwithstanding any other provision of law, the provisions of this title relating to marihuana shall not apply to any person acting in compliance with State law, as determined by the State, relating to the production, possession, distribution, dispensation, administration, laboratory testing, recommending use, or delivery of medical marihuana..
 3.Exclusion of cannabidiol from definition of marihuanaSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended— (1)in paragraph (16)—
 (A)by striking or cake, or the sterilized and inserting cake, the sterilized; and (B)by adding , or cannabidiol before the period at the end; and
 (2)by adding at the end the following:  (57)The term cannabidiol means the substance cannabidiol, as derived from marihuana or the synthetic formulation, that contains not greater than 0.3 percent delta-9-tetrahydrocannabinol on a dry weight basis..
 4.Cannabidiol determination by StatesSection 201 of the Controlled Substances Act (21 U.S.C. 811) is amended by adding at the end the following:
			
 (k)Cannabidiol determinationIf a person grows or processes marihuana for purposes of making cannabidiol in accordance with State law, the marihuana shall be deemed to meet the concentration limitation under section 102(57), unless the Attorney General determines that the State law is not reasonably calculated to comply with section 102(57)..
		5.Research
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services shall terminate the Public Health Service interdisciplinary review process described in the guidance entitled Guidance on Procedures for the Provision of Marijuana for Medical Research (issued on May 21, 1999).
 (b)Licenses for marijuana researchNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Drug Enforcement Administration, shall issue not less than 3 licenses under section 303 of the Controlled Substances Act (21 U.S.C. 823) to manufacture and distribute marijuana and marijuana-derivatives for research approved by the Food and Drug Administration.
			(c)Marijuana research
 (1)In generalSection 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) is amended— (A)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively;
 (B)by striking (f) The Attorney General and inserting (f)(1) The Attorney General; (C)by striking Registration applications and inserting the following:
						
 (2)Registration applications; (D)in paragraph (2), as so designated, by striking schedule I each place that term appears and inserting schedule I, except marijuana,;
 (E)by striking Article 7 and inserting the following:  (4)Article 7; and
 (F)by inserting before paragraph (4), as so designated, the following:  (3) (A)Not later than 180 days after the date of enactment of this paragraph, the Secretary shall promulgate regulations that require the Secretary to register a practitioner to conduct research on marihuana if—
 (i)the applicant is authorized to dispense, or conduct research with respect to, controlled substances in schedules II, III, IV, and V under the laws of the State in which the applicant practices; and
 (ii)the applicant’s research protocol— (I)has been reviewed and allowed by—
 (aa)the Secretary under section 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(i)); or
 (bb)the National Institutes of Health or another Federal agency that funds scientific research; or (II)in the case of nonhuman research that is not federally funded, has been voluntarily submitted by the applicant to, and approved by, the National Institutes of Health.
 (B)The Secretary shall grant an application for registration under this paragraph unless the Secretary determines that the issuance of the registration would be inconsistent with the public interest. In determining the public interest, the Secretary shall consider the following factors:
 (i)The applicant's experience in dispensing, or conducting research with respect to, controlled substances.
 (ii)Compliance with applicable Federal or State laws relating to controlled substances. (iii)Conduct by the applicant that may threaten the public health and safety..
 (2)Conforming amendmentSection 102(16) of the Controlled Substances Act (21 U.S.C. 802(16)) is amended by inserting or marijuana after The term marihuana. 6.Provision by Department of Veterans Affairs health care providers of recommendations and opinions regarding veteran participation in State marijuana programsNotwithstanding any other provision of law, the Secretary of Veterans Affairs shall authorize physicians and other health care providers employed by the Department of Veterans Affairs to—
 (1)provide recommendations and opinions to veterans who are residents of States with State marijuana programs regarding the participation of veterans in such State marijuana programs; and
 (2)complete forms reflecting such recommendations and opinions. 